Pee Ctjeiam,
If the money in controversy really belonged to the appellant, and had been included in his account as administrator of his wife’s estate, by mistake or through ignorance of his rights, the court below would doubtless have allowed him to withdraw it from said account: Marshall v. Hoff, 1 W. 440; Miller’s Ap., 84 Pa. 391; High’s Est., 136 Pa. 236. The difficulty is the appellant has failed to establish a trust. Prima facie the money belonged to appellant’s wife in whose name it had been deposited, and the presumption thus raised has not been overcome.
The decree is affirmed, and the appeal dismissed at the cost of the appellant. C.